Wheeler, J.
RSA 70:6 (supp.) provides that a candidate for Representative in Congress shall file a statement of receipts and expenditures covering the period of his candidacy, not later than the Wednesday preceding the primary before the close of the business day. See RSA 70:5 (supp.). In this case that was September 5, 1956. The statute requires that such statement be filed even though the candidate has had no receipts or expenditures. A filing on September 7, 1956, was not compliance with the statute. State v. Sullivan, 101 N. H. 429.

Motion denied.

All concurred.